Mr. Chief Justice Marshall
delivered the opinion of the Court, that this case was not distinguishable in principle from the preceding case of Sturges v. Crowninshield. That the circumstance of the State law, under which the debt was attempted to be disr charged, having been passed before the debt was contracted, made no difference in the application of *213the principle. And that as to the certificate under the English bankrupt laws, it had frequently been determined, and was well settled, that a discharge under a foreign law, was no bar to an action on a, contract made in this country.
Judgment affirmed,